t c summary opinion united_states tax_court david e caruso jr and barbara caruso petitioners v commissioner of internal revenue respondent docket no 17087-04s filed date david e caruso jr and barbara caruso pro_se scott t welch for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority petitioners seek a review under sec_6330 of respondent’s decision to 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue proceed with collection of petitioners’ federal_income_tax liability for the tax_year some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof petitioners’ legal residence at the time the petition was filed was new orleans louisiana petitioners live and work in louisiana mr caruso is a practicing attorney who specializes in personal injury law during the year at issue mr caruso was a salaried employee at a small local firm he worked at this firm until date when he left that firm and joined another local firm mrs caruso is also an attorney licensed in california but did not practice law during the year at issue instead she was employed part time as a paralegal for several new orleans firms petitioners did not file their joint federal tax_return until date they had previously filed for and been granted an extension to file until date petitioners did not file for additional extensions after date nor did they make any estimated_tax payments on their return petitioners reported a tax_liability of dollar_figure and withholding credits of dollar_figure petitioners did not remit payment for the remaining dollar_figure balance due on date petitioners were assessed a sec_6651 addition_to_tax in the amount of dollar_figure a sec_6651 addition_to_tax of dollar_figure and a sec_6654 addition_to_tax in the amount of dollar_figure on date petitioners were assessed a tax_liability of dollar_figure plus interest in a letter dated date petitioners requested relief of the additions to tax and interest charges and included payment of dollar_figure of the amount assessed by respondent on date respondent notified petitioners of an intent to levy with respect to petitioners’ unpaid tax_liability for the notice listed dollar_figure due for petitioners filed a timely form request for a collection_due_process_hearing in their request petitioners stated they contested the levy because their tax was fully paid and they had previously requested abatement of additions to tax and interest by the irs petitioners attached the letter dated 2respondent’s assessment disallowed the dollar_figure tax_credit for child and dependent care expenses petitioners claimed on their tax_return because petitioners did not include a correct social_security_number employer_identification_number or irs individual_taxpayer_identification_number for their child care provider therefore the tax assessed was dollar_figure higher than the amount reported on petitioners’ federal_income_tax return respondent in a letter dated date notified petitioners of the error and gave petitioners an opportunity to supply the correct information petitioners did not respond to the letter and did not challenge the adjustment 3the assessment petitioners received from respondent dated date listed the tax_liability additions to tax and interest owed as of that date however it did not indicate receipt of the dollar_figure petitioners sent because the assessment notice was mailed a mere days after petitioners mailed their payment it appears to the court that respondent had no notice of this payment prior to the assessment_date sent to the irs that had requested removal and abatement of additions to tax and interest and had included the payment of dollar_figure in that letter petitioners explained the return involved very unusual circumstances in its complexity and need for documents involving sales of renovated real_estate unfortunate events kept interrupting our efforts to file in a timely manner including death of a parent and estate duties loss of job and health problems the appeals officer assigned to petitioners’ case experienced numerous delays in reaching petitioners and receiving documentation from them finally on date the appeals officer issued a notice_of_determination sustaining the levy in the notice the appeals officer noted that petitioners had not requested either an installment_agreement or an offer-in- compromise nor were they eligible for either because they were delinquent in filing federal_income_tax returns for several years petitioners filed a timely petition with this court appealing the decision the court must decide whether petitioners are entitled to relief from the appeals officer’s determination where the underlying tax_liability is properly at issue before the appeals officer this court reviews that issue on a de novo basis 114_tc_176 although petitioners did not receive a notice_of_deficiency and were entitled to challenge the underlying tax_liability they stipulated the correctness of the commissioner’s assessment therefore where the underlying tax_liability is not at issue as in this case this court reviews the determination under an abuse_of_discretion standard 114_tc_604 an abuse_of_discretion is defined as any_action that is unreasonable arbitrary or capricious clearly unlawful or lacking sound basis in law taking into account all the facts and circumstances e g 439_us_522 121_tc_111 petitioners seek an abatement of the additions to tax and interest with respect to taxable_year and claim that respondent’s failure to do so amounts to an abuse_of_discretion with respect to abatement of the interest due by petitioners the appeals officer notified petitioners in correspondence that interest is charged by law even if i am able to provide you with a favorable decision you must pay the interest due on the tax paid after it was due on a taxpayer may under certain circumstances qualify for an abatement of interest under sec_6404 a taxpayer however is not eligible for such consideration if he files a return but does not pay the taxes due 118_tc_22 h conf rept vol ii at ii-811 1986_3_cb_1 petitioners filed their federal_income_tax return in date and did not pay the reported tax_liability until more than months later they are clearly not eligible for abatement of interest therefore respondent did not abuse his discretion in refusing to consider abatement of interest during petitioners’ hearing as to the additions to tax the appeals officer sustained the determination of respondent stating you failed to establish that you exercised due diligence and prudent business care or that you were not able to pay or would have suffered an undue_hardship if you paid on the due_date mr caruso’s medical_condition did not disable him to the point that rendered him unable to attend to his day-to- day activities mr caruso’s loss of 30-year employment occurred two years after the due_date of the subject tax and tax_return the sec_6651 addition_to_tax applies where there is a failure_to_file a timely return unless the taxpayer can establish that the failure is due to reasonable_cause and not due to willful neglect sec_6651 willful neglect is defined as a conscious intentional failure or reckless indifference 469_us_241 a taxpayer may establish reasonable_cause by showing that despite the exercise of ordinary care and prudence the taxpayer was unable to file the required tax_return within the prescribed time sec_301_6651-1 proced admin regs see united_states v boyle supra pincite 92_tc_899 petitioners filed their federal_income_tax return almost years late at the appeals hearing and at trial petitioners presented numerous reasons for the delay petitioners testified that they sold three properties during and knew they would owe tax for capital_gains on the sales because petitioners made renovations to each of the properties they had valuation difficulties in the computation of their gains petitioners further testified that they experienced difficulty in gathering the necessary documentation petitioners filed for and were granted two extensions to file however they did not file for additional extensions after date beyond the complexity of their federal_income_tax return petitioners complained of numerous other difficulties that kept them from filing their return timely in date petitioners moved into a new residence due to rising crime in their former neighborhood in date mr caruso’s father died and he claimed he had to spend nearly a year and most nights and weekends sorting through family belongings from his parents’ years of marriage also bills had to be paid for the estate and that house sold with great difficulty and delays mr caruso testified that although he had siblings he shouldered the bulk of that burden in addition mr caruso apparently suffers from high blood pressure and panic attacks the attacks near incapacitated him however he managed to maintain full-time employment continually despite the panic attacks lastly petitioners testified they finally sent information to their certified_public_accountant c p a in date to complete their federal_income_tax return the c p a however requested additional information before petitioners could locate that information mr caruso lost his job and had to devote substantial time to finding new employment and then starting a new job therefore he was not able to locate the additional information for nearly a year although petitioners experienced some difficult circumstances the court is not convinced that their delay of almost years was due to reasonable_cause and not willful neglect petitioners employed a c p a for the preparation of their tax_return all that was required of petitioners was that they find and send the appropriate documentation to their c p a which they neglected to do in a timely fashion petitioners were not incapacitated by mr caruso’s health problems as previously noted mr caruso managed to maintain full-time employment leave what he considered to be a bad job and successfully find a new one during the years in addition the court is not convinced that dealing with the affairs of mr caruso’s deceased father could monopolize so much time that petitioners were unable to find and send the required_documentation to enable their c p a to prepare their tax_return timely as for the year it took petitioners to locate the additional documentation requested by their c p a the court rejects petitioners’ explanations for this exorbitant delay respondent’s determination is sustained the appeals officer also sustained the sec_6651 determination against petitioners sec_6651 imposes an addition_to_tax when a taxpayer fails to pay the amount shown as tax on any return specified in paragraph on or before the date prescribed for payment of such tax unless it is shown that such failure is due to reasonable_cause and not due to willful neglect with respect to any return the amount of the addition under sec_6651 reduces the amount of the addition under sec_6651 for any month to which an addition_to_tax applies under both paragraphs sec_6651 a taxpayer has reasonable_cause for failure to pay a tax timely if the taxpayer has made a satisfactory showing that he exercised ordinary business care and prudence in providing for payment of his tax_liability and was nevertheless either unable to pay the tax or would suffer an undue_hardship as described by sec_1_6161-1 income_tax regs if he paid on the due_date sec_301_6651-1 proced admin regs an undue_hardship is defined as more than an inconvenience to the taxpayer sec_1_6161-1 income_tax regs an undue_hardship will result to the taxpayer if for instance he or she will suffer a substantial financial loss for example a loss due to the sale of property at a distress price downing v commissioner t c pincite see also 164_f3d_814 2d cir as previously discussed petitioners’ alleged hardships did not amount to reasonable_cause furthermore petitioners reported a dollar_figure capital_gain on the sale of their properties and the court declines to believe they would have suffered a substantial financial loss had they paid their liability timely petitioners were aware they would have a substantial tax_liability for the year and even if they were unsure of the exact amount they could have submitted an estimated payment when they filed their request for an extension therefore respondent is sustained lastly the court reviews the appeals officer’s decision to sustain respondent’s sec_6654 determination a taxpayer is subject_to this addition_to_tax in the case of any underpayment of estimated_tax by an individual sec_6654 subject_to certain statutory exceptions the addition_to_tax is automatically applied if the amount of withholding and estimated_tax payments do not equal statutorily designated amounts 99_tc_202 the statute however provides an exception to this automatic imposition under certain circumstances petitioners presented no evidence either to the appeals officer or at trial that they met the statutory exceptions petitioners’ only arguments during appeals and at trial were the hardship arguments discussed above the court sustains the determination petitioners received an appropriate hearing under sec_6330 day v commissioner tcmemo_2004_30 leineweber v commissioner tcmemo_2004_17 sec_301_6330-1 q a- d6 proced admin regs respondent properly verified that the requirements of applicable law and administrative procedures were met and balanced the need for efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary on this record the court holds that there was no abuse_of_discretion in sustaining the notice_of_intent_to_levy respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
